Case 1:18-cv-03090-CCB Document 1 Filed 10/08/18 Page 1 of 12

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

 

NORTHERN DIVISION
CARPENTERS LOCAL NO. 491 *
PENSION PLAN
c/o Associated Administrators, LLC *
911 Ridgebrook Road
Sparks, Maryland 21152 * CASE NO.:
and *
CARPENTERS LOCAL NO. 491 *
HEALTH AND WELFARE PLAN
c/0 Associated Administrators, LLC *
91 1 Ridgebrook Road
Sparl<s, Maryland 21152 *
and *
CARPENTERS LOCAL NO. 491 *
ANNUITY PLAN
c/o Associated Administrators, LLC *
911 Ridgebrool< Road
Sparks, Maryland 21152 *
and *
CARPENTERS LOCAL NO. 491 *
TRA]NING FUND
c/o Associated Admjnistrators, LLC *
911 Ridgebrook Road 1
Sparks, Maryland 21 152 * '
and *
CARPENTERS LOCAL NO. 491 *
INTERNATIONAL TRAINING FUND
c/0 Associated Administrators, LLC *
911 Ridgebrook Road
Sparks, Maryiand 21 152 *

and

 

Case 1:18-cv-03090-CCB Document 1 Filed 10/08/18 Page 2 of 12

CARPENTERS LOCAL NO. 491 *

DUES FUND

e/O Associated Administrators, LLC *

911 Ridgebrook Road

Sparks, Maryland 21 152 *

and *

CARPENTERS LOCAL 491 *

TRADE SHOW INDUSTRY FUND

c/o Associated Administrators, LLC *

911 Ridgebrook Road

Sparks, Maryland 21 152 *
Plaintiffs *

v. *

BUILDTASK, LLC dfb/a POSITWE-ID *

3334 West Penn Street
Philadelphia, PA 19129 *
SERVE ON: *
Chris Miller *
BuildTask, LLC
33 34 West Penn St. *

Philadelphia, PC 19129

Mary]and Departrnent of
Assessments and Taxation
Col“porate Charter Division
301 W. Preston St. Room 801*

96

Baltirnore, MD 21201 $
Defendant
>i= =1‘ >1¢ =1< * =!= : =f< =f< >!< =I< * >!¢
COl\/[PLAINT
Jurisdiction
1. The Jurisdiction of this Court is based upon Sections 502 and 515 of the

Employee Retirement Income Security Act of 1974, as amended, (hereinafter referred to as

Case 1:18-cv-03090-CCB Document 1 Filed 10/08/18 Page 3 of 12

“ERISA”), 29 U.S.C. Sections 1132 and 1145, and Section 301 of the Labor Management
Relations Act of 1947`, as amended, (hereinafter referred to as “LMRA”), 29 U.S.C. Section 185
and 28 U.S.C. Section 1331. Accordingly, this Court has subject matter Jurisdiction under 28
U.S.C. Section 1331.

2. The Defendant, Build Tasl<, LLC (“Buiid Tasl<”), regularly conducts business in
Maryland and its subsequently mentioned transgressions occuired in, or affected, Maiyland,
and/or its residents

3. Venue in this Court is appropriate under 28 U.S.C. Section 1391.

PLH€S

4. Carpenters Local No. 491 Pension Plan (“Pension Plan”), Carpenters Local No.
491 Health and Welfare Plan (“Health and Welfare Plan”), Carpenters Local No. 491 Annuity
Plan (“Annuity Plan”) and Carpenters Local No. 491 Training Fund (“Training Fund”) are all
multiemployer employee benefit plans (hereinafter referred collectively to as “The Funds”)
established pursuant to Section 3 of ERISA, as amended, 29 U.S.C. Section 1002. Each fund is
administered by fiduciaries within the meaning of Sections 3(21)(a) and 402(a) of ERISA, 29
U.S.C. Sections 1002(21)(A) and l102(a).

5. Carpenters Local No. 491 Dues Fund (the “Dues Fund”) and Caipenters Local
No. 491 Trade Show Industry Fund (the “TSIF”), collectively the “CBA Funds”, are ali
responsible for collecting emp1oyee funds. Defendant, NCS, entered into a Coliective
Bargaining Agreement (“CBA”) Wherein it agreed to pay these funds.

6. BuildTask, LLC is a Pennsyivania limited liability company organized on March

10, 2008.

Case 1:18-cv-03090-CCB Document 1 Filed 10/08/18 Page 4 of 12

7. The Funds initiate this suit pursuant to Sections 502(a)(3) and 515 of ERISA.
BuildTasl< employs persons in the State of Maryland and other jurisdictions as laborers and other
union positions BuildTask is an employer in an industry affecting commerce vvithin the
meaning of Section 3(5) of ERISA, 29 U.S.C. Section 1002(5).

Collective Bargaining Agreement

8. At all times pertinent to this claim, BuiidTask Was a signatory to a Coliective
Bargaining Agreement and/or Proj ect Agreement(s) with Plaintiffs.

9. Said Agreement provides for the rates of pay, Wages, hours of employment and
other conditions of employment for BuildTask’s employees covered by said Collective
Bargaining Agreement, and specifically provides for the payment by Build'l`asl< to the Plaintiffs
of specified sums for each hour Worked by each of the Defendant’s employees covered by said
Collective Bargaining Agreement or specified percentages of gross earnings of the Defendant’s
employees covered by said Collective Bargaining Agreement.

10. The Coliective Bargaining Agreement further provides for certain authorized
deductions to be made from paychecks of Defendants’ employees Speeificaily, union dues are

to be deducted from the paychecks of Defendants’ employees and are to be remitted to the

Plaintiffs.
Trust Agreements
11. The Plaintiffs operate as trusts for the purpose of providing specified annuity,

health, welfare, pension and training benefits to employees performing Work that is covered by
the Collective Bargaining Agreement.
12. The Trust Agreements for the Plaintiffs give the Tiustees or their authorized

representatives the right to audit an employer’s books and records.

Case 1:18-cv-03090-CCB Document 1 Filed 10/08/18 Page 5 of 12

13. The Intemal Revenue Seivice (“IRS”) provides that “multiemployer plans may
also use field auditors to check on the accuracy of the employer’s information Field auditors
visit the contributing employers to compare the remittance reports with their payroll and other
personnel records, and with union dues and other records maintained by the union or affiliated
health and Welfare plans.”

14. Further, the rfrust Agreements for the Plaintiffs give the Tlustees the power and
authority to construe “the provisions of the ['i`rust Agreements] and Declaration of Trust and the
[Plans] and the terms used herein in their sole and absolute discretion in accordance with an
arbitrary and capricious standard of review, and any construction adopted by the Trustees in
good faith shall be binding upon the Union, the Employers, and the Ernployees and their
beneficiaries.”

15. Section 502(g) of ERISA, as amended, specifically authorizes the Court to award
liquidated damages of up to twenty percent (20%) as provided for under the terms of an
agreement, in addition to the amount of unpaid contributions, interest, reasonable attorneys' fees
and costs. In the absence of liquidated damages in the agreement, ERISA authorizes an award
equal to the amount of interest, Which award is in addition to all other amounts awarded ERISA
further provides that interest shall be determined by using the rate specified in the agreement, or,
if none is so specified, the rate prescribed by Section 66210f the Internal Revenue Code of 1986.

COUNT ONE
Claim Bv ERISA Covered Funds For
Delinquent Ccntributions & Breach Of Contract
Januarv 2011 through December 2014

16. Plaintiffs incorporate all prior paragraphs herein by reference as if fully stated.

Case 1:18-cv-03090-CCB Document 1 Filed 10/08/18 Page 6 of 12

17. Defendant entered into a Collective Bargaining Agreement and contractually
agreed to pay the Plaintiffs specified sums for each hour worked by each of Defendants’
employees covered by the Collective Bargaining Agreernent or specified percentages of gross
earnings of Defendant’s employees covered by the Collective Bargaining Agreement. Moreover,
the Collective Bargaining Agreernent requires certain deductions to be made from paychecks of
Defendants’ employees Specifically, union dues are to be deducted from paychecks of
Defendants’ employees and remitted to Plaintiffs

18. Plaintiffs requested that BuildTask make its payroll and business records from
January 2011 through December 2014 available in order to conduct an audit on October 21,
2015. BuildTask failed to attend the audit.

19. Plaintiffs made numerous attempts to re-schedule the audit, including:

a. Plaintiffs’ counsel, Stephanie E. Blair, Esq., sent BuildTask a letter on

Novernber 6, 2015 requesting to reschedule the audit within seven (7) days.

b. Plaintiffs’ counsel against wrote to BuildTask requesting to reschedule the

audit on January 15, 2016.

c. Plaintiffs’ counsel sent final notice to BuildTask advising of the obligation

to reschedule the audit on April 15, 2016.

20. Finally, the audit was able to be rescheduled on May 26, 2016 with Plaintiffs’ _
auditor, David Letushko (“Letushko”). Unfortunately, the records provided at the audit on May
26, 2016 were incomplete A complete set of records required to complete the payroll review
portion of the audit were not received until December 30, 2016.

21. On February 2, 2017, Letushko sent a completed audit report summary to

BuildTask regarding the results of the initial payroll review and identifying a number of

Case 1:18-cv-03090-CCB Document 1 Filed 10/08/18 Page 7 of 12

discrepancies and credits, inciuding as to contributions required to be made to the Plaintiff funds
pursuant to the Collective Bargaining Agreement. Prior to this time, the discrepancies had not
been revealed and were not known to Plaintiffs. Letushko awaited a response from BuildTask as
to the discrepancies

22. Plaintiffs and Letushko made numerous attempts to follow up with BuildTask as
to a response to the audit report, including throughout the spring, summer, and fall of 2017 . On
November 14, 2017, Letushko reported finally having met with BuildTask to discuss the audit
report summary Letushko reported BuildTask was disputing a certain number of the
discrepancies in the audit report and would be providing backup documentation in support of its
position concerning same. Again, there was delay in receiving the backup documentation

23. On March 7, 2018, having received and reviewed BuildTask’s backup
documentation, Letushko sent BuildTask a revised audit report summary with adjustments made
per the additional documentation received. Letushko asked for BuildTask to review and approve
the revised audit report

24. BuildTask did not respond to the request to review the final report As such, the
audit was finalized and sent for billing as to the discrepancies and amount owed on March 27,
2018. As of the date of this filing, the discrepancies including as to the contributions owed the
Plaintiff funds pursuant to the Collective Bargaining Agreement have not been paid. Moreover,
BuildTask has not paid for the cost of the audit in the amount of $2,015.00.

25. Defendant, BuildTask, has failed and refused to make required contributions due
and owing to the following ERISA covered funds for the period of January 2011 through

December 2014, as revealed by the audit conducted for that period: the Pension Plan, Health

Case 1:18-cv-03090-CCB Document 1 Filed 10/08/18 Page 8 of 12

Plan, Annuity Plan, Training Fund, and the lnternational Training Fund. Accrued interest has
been calculated through September 24, 2018 for the purposes of this filing.

26. Based on the results of the payroll audit for covered work performed during the
time period of January 2011 through December 2014, Defendant owes the Pension Plan twenty
thousand nine hundred seventy seven dollars and twenty three cents ($20,977.23) in past due
benefits twenty one thousand four hundred eighty two dollars and forty two cents ($21,482.42)
in interest, and four thousand one hundred ninety five dollars and forty eight cents ($4,195.48) in
liquidated damages Therefore, the Pension Plan is owed a total of forty six thousand six
hundred fifty five dollars and thirteen cents ($46,655.13).

27. Based on the results of the payroll audit for covered work performed during the
time period of J'anuary 2011 through December 2014, Defendant owes the Health Plan fifty two
thousand five hundred twenty eight dollars and seventy nine cents ($52,528.79) in past due
benefits fifty six thousand eight hundred ninety one dollars and forty two cents ($56,891.42) in
interest, and ten thousand five hundred five dollars and eighty one cents (310,505.81) in
liquidated damages Therefore, the Health Plan is owed a total of one hundred sixteen thousand
nine hundred twenty six dollars and two cents ($116,926.02).

28. Based on the results of the payroll audit for covered work performed during the
time period of January 2011 through December 2014, Defendant owes the Annuity Plan twenty
nine thousand nine hundred twelve dollars and nineteen cents ($29,912.19) in past due benefitsJ
thirty thousand seven hundred twenty two dollars and seventy two cents ($30,722.72) in interest,
and five thousand nine hundred eighty two dollars and forty seven cents ($5,9 82.4’7) in liquidated
damages Therefore, the Annuity Plan is owed a total of sixty six thousand six hundred

seventeen dollars and thirty eight cents ($66,617.38).

Case 1:18-cv-03090-CCB Document 1 Filed 10/08/18 Page 9 of 12

29. Based on the results of the payroll audit for covered work performed during the
time period of January 2011 through December 2014, Defendant owes the Training Fund three
thousand eight hundred ninety dollars and eighty seven cents ($3,890.87) in past due benefits
three thousand nine hundred eighty dollars and sixty four cents ($3,980.64) in interest, and seven
hundred seventy eight dollars and seventeen cents ($TFS. 17) in liquidated damages Therefore,
the Training Fund is owed a total of eight thousand six hundred forty nine dollars and sixty eight
cents ($8,649.68).

30. Based on the results of the payroll audit for covered work performed during the
time period of January 2011 through December 2014, Defendant owes the Intemational Training
Fund eight hundred thirty nine dollars and forty seven cents ($839.47) in past due benefits, eight
hundred seventy four dollars and ninety one cents ($874.91) in interest, and one hundred sixty
seven dollars and eighty nine cents ($167.89) in liquidated damages Therefore, the International
Training Fund is owed a total of one thousand eight hundred eighty two dollars and twenty seven
cents ($1,882.27).

31. Moreover, under ERISA Section 502(g), the Plaintiffs are lawfully entitled to
attorneys’ fees Plaintiffs have incurred legal fees to pursue these matters, particularly as
necessitated by the substantial effort required to obtain compliance with the audit, and including
as may continue to accrue.

WHER.EFORE, Plaintiffs, by and through their Trustees, pray:

a. That judgment be entered against the Defendant and in favor of each Plaintiff
ERISA covered fund in the amounts described herein for past due benefits accrued interest, and
liquidated damaged in the amounts set forth her'ein. lnterest is lawfully proscribed by ERISA

Section 502(g)(2) from the date the delinquent contributions were due and owing until paid or

Case 1:18-cv-03090-CCB Document 1 Filed 10/08/18 Page 10 of 12

until the payment of judgment, whichever comes first Liquidated damages are lawfully
proscribed by ERISA Section 502(g). Judgment in favor of each Plaintiff ERlSA covered fund
should accordingly be entered be as follows, in addition to fees and any other relief granted:
The Pension Plan: $46,655.13;
The l-lealth Plan: $l 16,926.02;
The Annuity Plan: $66,617.38;
The Training Fund: $8,649.68;
The lnternational Training Fund: $ l ,882.27.
b. That this Court enjoin Defendant from failing to make required contributions to
Plaintiffs for employees covered by the current Agreement and all future Agreements;
c. Plaintiffs be afforded post-judgment interest, and the cost of all necessary audits
including as already incurred in the amount of $2,015.00;

d. That judgment be entered for further delinquencies up until the time of judgment;

e. Plaintiffs be awarded reasonable attorneys’ fees;
f. And further, that such other relief be granted to Plaintiffs as this Court deems just.
Mtun
Claim Bv CBA Funds For

 

I)elinquent Contributions & Breach Of Contract
Januarv 2011 through December 2014
32. Plaintiffs incorporate all prior paragraphs herein by reference as if fully stated.
33. Defendant has entered into a Collectively Bargained Agreement wherein it
contractually agreed to pay the Plaintiffs specified sums for each hour worked by each

Defendant’s employees covered by said Agreement or specified percentages of gross earnings of

10

Case 1:18-cv-03090-CCB Document 1 Filed 10/08/18 Page 11 of 12

Defendant’s employees covered by said Agreement. Moreover, the Agreement requires certain
deductions to be made from paychecks of Defendant’s employees Specifically, union dues are
to be deducted from paychecks of Defendant’s employees and remitted to Plaintiffs

34. Defendant, Build'l`ask, has failed and refused to make required contributions due
and owing to the following CBA Funds for the period of January 2011 through December 2014,
as revealed by the audit conducted for that period: the Dues Fund and the TSIF. Accrued interest
has been calculated through September 24, 2018 for the purposes of this filing.

35. Based on the results of the payroll audit for covered work performed during the
time period of January 2011 through December 2014, Defendant owes the Dues Fund eight
thousand three hundred seven dollars and forty seven cents ($8,307.47) in past due benefits, plus
interest Therefore, the Dues Fund is owed a minimum total of eight thousand three hundred
seven dollars and forty seven cents ($8,307.47).

36. Based on the results of the payroll audit for covered work performed during the
time period of January 2011 through December 2014, Defendant owes the TS[F two thousand
ninety one dollars and forty seven cents ($2,091.47) in past due benefits, plus interest
Therefore, the TSIF is owed a minimum total of two thousand ninety one dollars and forty seven
cents (82,091.4?).

WHEREFORE, Plaintiffs, by and through their Trustees, pray:

a. That judgment be entered against the Defendant and in favor of each Plaintiff
fund in the amounts described herein for past due benefits and accrued interest Judgment in
favor of each Plaintiff CBA fund should accordingly entered in each of the following minimum
amounts in addition to fees and any other relief granted:

Dues Fund: $8,307.47;

ll

Case 1:18-cv-03090-CCB Document 1 Filed 10/08/18 Page 12 of 12

TSIF: $2,091.47;
b. That this Court enjoin Defendant from failing to make required contributions to
Plaintiffs for employees covered by the current Agreement and all future Agreements;
c. Plaintiffs be afforded postjudgment interest, the cost of all necessary audits
including as already incurred in the amount of $2,015.00;

d. That judgment be entered for further delinquencies up until the time of judgment;

e. Plaintiffs be awarded reasonable attorneys’ fees ;
f. And further, that such other relief be granted to Plaintiffs as this Court deems just.
Respectfully submitted,
/s/

 

Raymond L. Marshall / Fed. Bar No. 25162
Matthew M. Somers / Fed. Bar No. 18889
Chason, Rosner, Leary & Marshall LLC
401 Washington Avenue, Suite 1100
Towson, Maiyland 21204

4 10-494~3700

rmarshall@crlmlaw.corn

nisomers@crlmlaw.com
Attorneys for the Plaintiffs

12

